Case 3:17-cv-00601-MHL Document 124-2 Filed 06/06/19 Page 1 of 2 PageID# 2187




                                                                       EXHIBIT ONE




     C     i Patrecn, Inc (USI     https ww.v.patreon.com t:      Tt-c

 PATREON




                                                   Quinn Michaels
                                                   Aug 1 at 11:01am




                                                                                                                                                            Quinn Michaels

                                                                                                                                                           is creating indra.ai

                                                                                                                                                                 233 fatfoai




                                        Introducing Kennedy on CSTT
                                        Yep I brought Kennedy to CSTT today... holla.

                                        •f cstt, kenncdy, live

                                        13 Likes                                                                                      13




                          Internet URL: https://twitter.coni/niaureenniensing?lang=en




                                                        Tweets        Following      Followers       Likes       Lists
                                                         800           409              99            22           1



                                                        Tweets           Tweets & replies                 Media
           Maureen Shay Mensing
           (8)M.iur(?cnmoi'i>ing                          _      Maureen Shay Mensing                                   IS A(ir /(M(;
                                                          w      Pip,i<;p stwrp thi': man's vidtHj-;. i hey are the effoits of .1 fatlv»r to tp>;c<ie his son,
           Adviinced I earning
                                                                 who Is a vrrtlni of rhlldlv^od Satanic ritual abuse, lalkirhj witii i                      I-
               Jcineil rebfuiuy 2013                             afioiit a year of tfiose efforts: , 'ii . l-, .-.i lt .: i SMo -Ivli'i       Sir




                                                       Promoted Tweet

                                                                 JonBoStOCk           L:|,ib-J-,Uxt; M.ly
                                                                 Itiijgine wasting 5 billion pounifs of plastic shipijing a product that is'38% water.




                                                                                      11
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-2 Filed 06/06/19 Page 2 of 2 PageID# 2188




                                                   EXHIBIT ONE- CON'T

                       Comments from 11/12/2018 video posted by KENNEDY


           A 4 41        REPLY
           VttW'7 rapNM'V


            JMon GoochMn 3 hours ago
            Whydoybol(Mpcoming i«m« KiraMdy7(>jlnn woukfvtn«var metOtoDanim«oardifitwa«ftfor me. iVe left you two akne and
            you keep sianderlhg n^ wftat the he!ie wrong with you?
            I# 3 41      REPLY
            Hide replies'A
                  quinn michesle 59 minutes ago
                  Oh Ifs all about Jason... dwto peyatiamion to the research you loon. Oh yeah you dMrft pay attention to that befdra.^ if I was
                  KennsdyTd block you for Mng a dWL Than
                  I#         REPLY

                             38 minutes ago

                  irt r%opkin.you ondengersd Quinn and his son by Choosing,to focus on the adrersartsi games with the other YouTubers
                  1* V       REPLY

                        1'hour ago:(^hed)
             QuJnh sho^sue^way,^                                             wyHft others)who were kt any way.bused physically mirltualfy or
                                                          iHiowod to ste^^                  serious coridRibn ofd*spihe,is very



         Internet URL: https://www.linkedin.com/in/maureen-mensing-19a395b8/

                                              ,   iiMSaSMMiiSliSf   i   &'                            /ji




                                                                                                                       y.
                                                                                                                 p.




                                                                                                                                       More..



                                                                                                               Madison Metropolitan Scho..
    Maureen Mensing                         3rd
    Advanced Learning Specialist at Madison Metropolitan                                                       University of North Carolina.

    School District
    Madison, Wisconsin Area • 95 connections • See contact info




                                                                             12
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
